Exhibit 10.73
EXECUTION COPY
AMENDMENT NO. 2
to
AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT
     This AMENDMENT NO. 2 (this “Amendment”), dated as of December 19, 2008 (the
“Amendment Effective Date”), is made by and between PHH MORTGAGE CORPORATION, a
New Jersey corporation (the “Seller”) and THE ROYAL BANK OF SCOTLAND PLC (the
“Buyer”).
WITNESSETH:
     WHEREAS, Seller and Buyer are parties to that certain Amended and Restated
Master Repurchase Agreement, dated as of June 26, 2008, as amended by Amendment
No. 1 thereto, dated July 29, 2008 (as further amended, supplemented or
otherwise modified from time to time in accordance with its terms, the “Master
Repurchase Agreement”), whereby Buyer has agreed to purchase from time to time,
certain Eligible Loans, as provided in and subject to the terms and conditions
of the Master Repurchase Agreement, and the other agreements entered into in
connection with the Master Repurchase Agreement (the “Program Documents”);
     WHEREAS, the parties desire to amend certain provisions of the Master
Repurchase Agreement as set forth herein; and
     WHEREAS, Section 30 of the Master Repurchase Agreement permits the
amendments contemplated herein.
     NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto hereby
agree as follows:
1. Definitions. Capitalized terms used but not otherwise defined herein shall
have the meanings ascribed thereto in the Master Repurchase Agreement, including
by way of reference to any other documents or agreements.
2. Amendments to Master Repurchase Agreement. As of the Amendment Effective
Date, the Master Repurchase Agreement is hereby amended as provided below:
     (a) Section 2 of the Master Repurchase Agreement is hereby amended by
adding the following defined terms in their appropriate alphabetical positions:
     “AM Funded Wet Loan” shall have the meaning assigned to such term in the
Disbursement Agent Agreement.
     “Disbursement Account” shall have the meaning assigned to such term in the
Disbursement Agent Agreement.

 



--------------------------------------------------------------------------------



 



     “Notice of Intent to Issue Trust Receipt” shall have the meaning assigned
to such term in the Custody Agreement.
     “PM Funded Wet Loan” shall have the meaning assigned to such term in the
Disbursement Agent Agreement.
     “Third Party Loan Purchase Proceeds” shall mean all amounts paid by any
third party to or upon the direction of Seller in connection with such party’s
purchase from Seller of any Purchased Loans that are subject to Transactions
under this Agreement immediately prior to such purchase.
     “Third Party Loan Purchase Proceeds Account” shall mean the following
account established by Seller in accordance with Section 13(mm) for the benefit
of Buyer, “PHH Mortgage Corporation Third Party Loan Purchase Proceeds Account;
Account #[***].
     “Third Party Loan Purchase Proceeds Account Bank” shall mean The Bank of
New York Mellon Trust Company, N.A., and its successors and assigns.
     “Wire Instructions” shall have the meaning assigned to such term in the
Custody Agreement.
     (b) The definition of Income in Section 2 of the Master Repurchase
Agreement is hereby amended and restated in its entirety to read as follows:
     “Income” shall mean, with respect to any Purchased Loan at any time, any
principal and/or interest thereon and all dividends, sale proceeds (including,
without limitation, any FNMA Loan Purchase Proceeds, Third Party Loan Purchase
Proceeds or proceeds from the securitization of such Purchased Loan or other
disposition thereof) and other collections and distributions thereon (including,
without limitation, any proceeds received in respect of any Surety Bond,
mortgage insurance or Additional Collateral), but not including any commitment
fees, origination fees and/or servicing fees accrued in respect of periods on or
after the initial Purchase Date with respect to such Purchased Loan or any
Escrow Payments.
     (c) Section 3(a) of the Master Repurchase Agreement is hereby amended and
restated in its entirety to read as follows:
     “(a) Subject to the terms and conditions of the Program Documents, Buyer
shall, from time to time enter into Transactions with an aggregate Purchase
Price for all Purchased Loans acquired by Buyer not to exceed the Maximum
Aggregate Purchase Price. Unless otherwise agreed, Seller shall request that
Buyer enter into a Transaction by delivering (A) in the case of any Dry Loans or
any Undocumented Loans, (i) a Transaction Notice, appropriately completed, and a
Loan Schedule to Buyer and Custodian, and (ii) the Mortgage File to Custodian
for each Loan proposed to be included in such Transaction, which Transaction
Notice and Loan Schedule must be received no later than 5:00 p.m. (New York
 
[***]INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

2



--------------------------------------------------------------------------------



 



City time) one Business Day prior to the requested Purchase Date, (B) in the
case of any Wet Loans, (i) a Transaction Notice, appropriately completed, and a
Loan Schedule to Buyer, Custodian and Disbursement Agent, and (ii) the Mortgage
File to Custodian for each Loan proposed to be included in such Transaction. The
Transaction Notice and Loan Schedule relating to any AM Funded Wet Loan must be
received by no later than 5:00 p.m. (New York City time) one Business Day prior
to the requested Purchase Date. The Loan Schedule relating to any PM Funded Wet
Loan must be received by no later than 9:00 a.m. (New York City time) and the
Transaction Notice relating to any PM Funded Wet Loan must be received by no
later than 11:00 a.m. (New York City time), in each case on the requested
Purchase Date. Each Transaction Notice shall clearly indicate those Loans that
are intended to be Undocumented Loans, AM Funded Wet Loans, PM Funded Wet Loans
or Dry Loans and shall include a Loan Schedule in respect of the Eligible Loans
that Seller proposes to include in the related Transaction. Each Transaction
Notice shall specify the proposed Purchase Date, Purchase Price, Pricing Rate
and Repurchase Date (subject to Section 3(i)). Seller agrees to repurchase from
Buyer, on the same Business Day of discovery, any Undocumented Loans or Wet
Loans that were previously subject to a Transaction that do not close for any
reason including, but not limited to, a Rescission. In the event that the
parties hereto desire to enter into a Transaction on terms other than as set
forth in this Agreement and the Transaction Notice, Buyer shall deliver to
Seller, in electronic or other format, a “Confirmation” specifying such terms
prior to entering into such Transaction, including, without limitation, the
Purchase Date, the Purchase Price, the Pricing Rate therefor and the Repurchase
Date. By entering in to a Transaction with Buyer, Seller consents to the terms
set forth in any related Confirmation. Any such Transaction Notice and the
related Confirmation, if any, together with this Agreement, shall constitute
conclusive evidence of the terms agreed to between Buyer and Seller with respect
to the Transaction to which the Transaction Notice and Confirmation, if any,
relates. In the event of any conflict between this Agreement and a Confirmation,
the terms of the Confirmation shall control with respect to the related
Transaction.”
     (d) Section 3(c) of the Master Repurchase Agreement is hereby amended and
restated in its entirety to read as follows:
     “(c) Notwithstanding the provisions of Sections 3(a) and 3(b) above
requiring the execution of a Transaction Notice and delivery of the Mortgage
Files to the Custodian prior to the Purchase Date, with respect to each
Transaction involving a Wet Loan or an Undocumented Loan, Seller shall, in lieu
of delivering the Mortgage Files with respect to Wet Loans and Undocumented
Loans on such Purchase Date or date of substitution: (i) prior to 5:00 p.m. (New
York City time) on the Business Day immediately preceding the related Purchase
Date or date of substitution of any Undocumented Loans deliver to the Custodian
an Undocumented Loan Schedule setting forth a list of all such Undocumented
Loans and cause the Custodian to deliver to Buyer a Notice of Intent to Issue
Trust Receipt with respect thereto in accordance with the Custody Agreement,
(ii) prior to 5:00 p.m. (New York City time) on the Business Day immediately

3



--------------------------------------------------------------------------------



 



preceding the related Purchase Date or date of substitution of any AM Funded Wet
Loans deliver to the Custodian a Wet Loan Schedule, setting forth a list of all
such AM Funded Wet Loans and cause the Custodian to deliver to Buyer, by no
later than 6:00 p.m. (New York City time) on such preceding Business Day, a
Notice of Intent to Issue Trust Receipt, with respect thereto, in accordance
with the Custody Agreement, (iii) prior to 9:00 a.m. (New York City time) on the
Purchase Date or date of substitution of any PM Funded Wet Loans deliver to the
Custodian a Wet Loan Schedule setting forth a list of all such PM Funded Wet
Loans and cause the Custodian to deliver to Buyer by no later than 11:00 a.m.
(New York City time) on such Purchase Date a Notice of Intent to Issue Trust
Receipt with respect thereto, in accordance with the Custody Agreement, and
(iv) in each case, deliver the Mortgage Files to the Custodian and cause the
Custodian to deliver a Trust Receipt to Buyer (by telecopier with hard copy to
follow on the following Business Day) not later than the day that is ten
(10) Business Days following the related Purchase Date or date of substitution,
as applicable, indicating that such Wet Loan or Undocumented Loan has converted
to a Dry Loan, in accordance with the procedures set forth in the Custody
Agreement. The original copies of such Trust Receipts shall be delivered to
JPMorgan Chase Bank at [***], Attention: Jennifer John for the account of The
Royal Bank of Scotland plc, telephone number (212)623-5953, as agent for Buyer
by overnight delivery using a nationally recognized insured overnight delivery
service.”
     (e) Section 3(d) of the Master Repurchase Agreement is hereby amended and
restated in its entirety to read as follows:
     “(d) Upon Seller’s request to enter into a Transaction pursuant to Section
3(a), Buyer shall, assuming all conditions precedent set forth in Section 3 and
in Sections 9(a) and 9(b) have been met, and provided no Default, Event of
Default or Event of Termination shall have occurred and be continuing, if all
conditions precedent are satisfied (i) with respect to Dry Loans or Undocumented
Loans, by 5:00 p.m. (New York City time) on the Business Day preceding the
requested Purchase Date, (ii) with respect to AM Funded Wet Loans, by 6:00 p.m.
(New York City time) on the Business Day preceding the requested Purchase Date,
or (iii) with respect to PM Funded Wet Loans, by 11:00 a.m. (New York City Time)
on the requested Purchase Date purchase the Eligible Loans included in the
related Transaction Notice by transferring, via wire transfer (pursuant to Wire
Instructions provided by Seller to Buyer and, in the case of any Wet Loans, to
Disbursement Agent, on or prior to such Purchase Date), the Purchase Price.
Buyer shall pay such Purchase Price (i) with respect to Dry Loans or
Undocumented Loans, not later than 2:00 p.m. (New York City time) on the
requested Purchase Date, (ii) with respect to AM Funded Wet Loans, not later
than 9:00 a.m. (New York City time) on the requested Purchase Date, and (iii)
with respect to PM Funded Wet Loans, not later than 11:30 a.m. (New York City
time) on the requested Purchase Date. Purchases of Wet Loans shall be
consummated in accordance with the procedures set forth in the Disbursement
Agent Agreement. Seller acknowledges and agrees that the Purchase Price paid in
 
[***]INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

4



--------------------------------------------------------------------------------



 



connection with any servicing released Loans that are purchased in any
Transaction includes a mutually negotiated premium allocable to the portion of
such Purchased Loans that constitutes the related Servicing Rights.”
     (f) Section 7 of the Master Repurchase Agreement is hereby amended and
restated in its entirety to read as follows:
“Where a particular term of a Transaction extends over the date on which Income
is paid in respect of any Purchased Loan subject to that Transaction, such
Income shall be the property of Buyer. Notwithstanding the foregoing, and
provided no Default or Event of Default has occurred and is continuing, Buyer
agrees that Seller shall be entitled to receive an amount equal to all Income
(other than any FNMA Loan Purchase Proceeds or Third Party Loan Purchase
Proceeds) received in respect of the Purchased Loans, whether by Buyer,
Custodian, Disbursement Agent or any servicer or any other Person, which is not
otherwise received by Seller, to the full extent it would be so entitled if the
Purchased Loans had not been sold to Buyer; provided that any Income received by
Seller while the related Transaction is outstanding shall be deemed to be held
by Seller solely in trust for Buyer pending the repurchase on the related
Repurchase Date; provided further that Seller shall hold all such Income (other
than any FNMA Loan Purchase Proceeds or Third Party Loan Purchase Proceeds) in
the Collection Account. Seller shall deposit all Income (other than any FNMA
Loan Purchase Proceeds or Third Party Loan Purchase Proceeds) received by it
into the Collection Account within three (3) Business Days of Seller’s receipt
thereof. Seller shall direct FNMA to deposit all FNMA Loan Purchase Proceeds
directly into the FNMA Loan Purchase Account. In addition, Seller shall direct
FNMA Account Bank to deposit directly to the RBS Sub-Account the purchase price,
and all other amounts on deposit in the FNMA Loan Purchase Account that relate
to Fannie Mae’s purchase from Seller from time to time of Landscape Loans that
are from time to time subject to Transactions under this Agreement. Seller shall
instruct FNMA Account Bank to withdraw amounts on deposit in the RBS Sub-Account
on a daily basis and to pay such funds to or upon the order of Buyer to the
extent necessary to reduce the aggregate outstanding Repurchase Price of all
Purchased Loans sold by Seller to Fannie Mae and all other related Obligations
to zero. Seller shall direct all third party purchasers to deposit directly to
the Third Party Loan Purchase Proceeds Account the purchase price that relates
to any third party’s purchase from Seller from time to time of Purchased Loans
that are subject to Transactions under this Agreement. Seller shall instruct
Third Party Loan Purchase Proceeds Account Bank to withdraw amounts on deposit
in the Third Party Loan Purchase Proceeds Account on a daily basis and to pay
such funds to or upon the order of Buyer to the extent necessary to reduce the
aggregate outstanding Repurchase Price of all Purchased Loans sold by Seller to
third parties and all other related Obligations to zero. Provided no Default or
Event of Default has occurred, Buyer shall, as the parties may agree with
respect to any Transaction (or, in the absence of any such agreement, as Buyer
shall reasonably determine in its sole discretion), on the Repurchase Date
following the date any Income (including any FNMA Loan Purchase Proceeds—RBS

5



--------------------------------------------------------------------------------



 



remaining after giving effect to Buyer’s application on such Repurchase Date of
amounts on deposit in the RBS Sub-Account and any Third Party Loan Purchase
Proceeds remaining after giving effect to Buyer’s application on such Repurchase
Date of amounts on deposit in the Third Party Loan Purchase Proceeds Account, in
each case, as described in this Section 7) is received by Buyer in the
Collection Account or in the RBS Sub-Account (or a servicer on its behalf)
either (i) transfer (or permit the servicer or Seller to transfer) to Seller
such Income with respect to any Purchased Loans subject to such Transaction, or
(ii) if a Margin Deficit then exists, apply the Income payment to reduce the
amount, if any, to be transferred to Buyer by Seller upon termination of such
Transaction. Buyer shall not be obligated to take any action pursuant to the
preceding sentences (A) to the extent that such action would result in the
creation of a Margin Deficit, unless prior thereto or simultaneously therewith
Seller transfers to Buyer cash or Additional Purchased Loans sufficient to
eliminate such Margin Deficit, or (B) if a Default or an Event of Default has
occurred and is then continuing at the time such Income is paid.”
     (g) Section 8(a)(v) of the Master Repurchase Agreement is hereby deleted in
its entirety and replaced with the following:
     “(v) the Collection Account, the RBS Sub-Account, the Third Party Loan
Purchase Proceeds Account, all Income relating to such Purchased Loans, all FNMA
Loan Purchase Proceeds—RBS and all Third Party Loan Purchase Proceeds,”
     (h) A new Section 9(b)(xviii) is hereby added to Section 9(b) of the Master
Repurchase Agreement to read as follows:
     “(xi) Third Party Loan Purchase Proceeds Account. With respect to the first
Purchase Date occurring on or after the Amendment Effective Date, evidence of
the establishment of the Third Party Loan Purchase Proceeds Account on or prior
to such Purchase Date, together with evidence of filing of an amended UCC-1
financing statement in the applicable jurisdictions and a bring down security
interest opinion (including, in each case, coverage of the Third Party Loan
Purchase Proceeds Account and amounts on deposit therein) in form and substance
satisfactory to Buyer.”
     (i) The first sentence of Section 12(cc) of the Master Repurchase Agreement
is hereby deleted in its entirety and replaced with the following:
     “(cc) Insured Closing Letter. As of the date hereof and as of the date of
each delivery of a Wet Loan, the Seller has obtained an Insured Closing Letter,
closing protection letter or similar authorization letter from a nationally
recognized title insurance company approved by Buyer, which letter shall be
retained in the files of Seller for a period of no less than six (6) months from
the date of delivery for such Wet Loan and, upon request by Buyer, all such
Insured

6



--------------------------------------------------------------------------------



 



Closing Letters or similar letters in possession of Seller shall be made
available for audit by Buyer or its designee.”
     (j) Section 12(dd) of the Master Repurchase Agreement is hereby amended and
restated in its entirety to read as follows:
     “(dd) Escrow Agreement. As of the date hereof and as of the date of each
delivery of a Wet Loan, the Settlement Agent has executed an Escrow Letter. Such
Escrow Letter will be retained in the files of Seller for a period of no less
than six (6) months from the date of delivery for such Wet Loan and, upon
request by Buyer, all such Escrow Letters or similar letters in possession of
Seller shall be made available for audit by Buyer or its designee. Such Escrow
Letter inures to the benefit of, and the rights thereunder may be enforced by,
the loan originator and its successors and assigns, including Buyer.”
     (k) A new Section 12(ii) is hereby added to Section 12 of the Master
Repurchase Agreement to read as follows:
“(ii) Third Party Loan Purchase Proceeds Account. Seller has directed all third
party purchasers to deposit into the Third Party Loan Purchase Proceeds Account
the purchase price and all other amounts to be deposited by any third party
purchaser into the Third Party Loan Purchase Proceeds Account in connection with
such third party’s purchase from Seller from time to time of Purchased Loans
that are subject to Transactions under this Agreement immediately prior to such
purchase. The Third Party Loan Purchase Proceeds Account Bank shall transfer,
each Business Day, amounts held in the Third Party Loan Purchase Proceeds
Account to an account designated by Buyer in the amount necessary to reduce the
aggregate outstanding Repurchase Price of all Purchased Loans sold by Seller to
third parties and all other related Obligations to zero. Seller shall have no
right of withdrawal from the Third Party Loan Purchase Proceeds Account.”
     (l) A new Section 12(jj) is hereby added to Section 12 of the Master
Repurchase Agreement to read as follows:
“(jj) Errors and Omissions Insurance. As of the Amendment Effective Date, and as
of the date of each delivery of a Wet Loan, Seller shall have obtained a
certificate of the related insurer certifying to the existence of errors and
omissions insurance and/or mortgage impairment insurance maintained in
sufficient amounts with financially sound and reputable insurance companies in
accordance with Section 13(v) (or written evidence that Seller’s blanket bond
coverage maintained in accordance with Section 13(v) is in effect with respect
to such Wet Loan) and, upon request by Buyer, all such certificates or written
evidence in possession of Seller shall be made available for audit by Buyer or
its designee. Such insurance policies inure to the benefit of, and the rights
thereunder may be enforced by, Seller and its successors and assigns, including
Buyer.”

7



--------------------------------------------------------------------------------



 



(m) A new Section 12(ii) is hereby added to Section 12 of the Master Repurchase
Agreement to read as follows:
“(ii) Instructions to Disbursement Agent. The wire amounts set forth in the Wire
Instructions provided to the Disbursement Agent pursuant to Section 3(b) and
Section 3(e) of the Disbursement Agent Agreement are identical to the balances
set forth in the related Wet Loan Schedule provided to Buyer and no discrepancy
exists between the information set forth in such Wire Instructions and the
related Wet Loan Schedule.
     (n) A new Section 13(mm) is hereby added to Section 13 of the Master
Repurchase Agreement to read as follows:
“(mm) Establishment of Third Party Loan Purchase Proceeds Account. Seller shall
cause the Third Party Loan Purchase Proceeds Account Bank to establish the Third
Party Loan Purchase Proceeds Account for the sole and exclusive benefit of
Buyer. Seller shall direct third party purchasers to deposit directly into the
Third Party Loan Purchase Proceeds Account the purchase price and all other
amounts that relate to such third party’s purchases from Seller from time to
time of Purchased Loans that are subject to Transactions under this Agreement.
All amounts on deposit in the Third Party Loan Purchase Proceeds Account shall
be subject to Buyer’s exclusive control and Seller’s authority over such account
shall be limited to reviewing any information with respect to such account
reasonably requested by Seller. Seller shall have no right of withdrawal with
respect to the Third Party Loan Purchase Proceeds Account. Seller shall deposit
or credit or cause to be credited or deposited to the Third Party Loan Purchase
Proceeds Account all items to be deposited or credited thereto irrespective of
any right of setoff or counterclaim arising in favor of it (or any third party
claiming through it) under any other agreement or arrangement. Seller shall
cause the Third Party Loan Purchase Proceeds Account Bank to segregate all
amounts on deposit in the Third Party Loan Purchase Proceeds Account and to hold
such amounts in trust for the benefit of Buyer, and to remit all such amounts
payable to Buyer in accordance with Buyer’s written instructions. Seller shall
have no right to and shall not amend, supplement or otherwise modify in any
respect the foregoing procedures without Buyer’s prior written consent.”
     (o) Exhibit D (Form of Transaction Notice) is hereby deleted in its
entirety and replaced with the exhibit attached hereto as Exhibit D.

8



--------------------------------------------------------------------------------



 



3. Fees and Expenses. Seller hereby agrees to pay to Buyer, on demand, any and
all reasonable fees, costs and expenses (including reasonable fees and expenses
of counsel) incurred by Buyer in connection with the development, preparation
and execution of this Amendment, irrespective of whether any transactions
hereunder are executed.
4. Confirmation of Master Repurchase Agreement; Seller Representations. Seller
represents and warrants as follows:
     (a) Upon effectiveness of this Amendment, the Master Repurchase Agreement
shall be, and be deemed to be, modified and amended in accordance herewith and
the respective rights, limitations, obligations, duties, liabilities and
immunities of Seller and Buyer shall hereafter be determined, exercised and
enforced subject in all respects to such modifications and amendments, and all
the terms and conditions of this Amendment shall be and be deemed to be part of
the terms and conditions of the Master Repurchase Agreement and the other
Program Documents for any and all purposes. Except as expressly amended or
released and discharged hereby, all of the terms of the Master Repurchase
Agreement and the other Program Documents including, without limitation,
security interests granted thereunder, shall remain in full force and effect and
are hereby ratified and confirmed in all respects. Seller hereby acknowledges
and agrees that any and all Obligations of Seller arising out of or relating to
Purchases, or otherwise, shall remain in full force and effect until their
payment in full and termination in accordance with the terms of the Master
Repurchase Agreement. This Amendment shall not constitute a novation.
     (b) Seller hereby represents and warrants that (i) it has the requisite
power and authority, and legal right, to execute and deliver this Amendment and
to perform its obligations under this Amendment and the Master Repurchase
Agreement, (ii) Seller has taken all necessary corporate and legal action to
duly authorize the execution and delivery of this Amendment and the performance
of its obligations under this Amendment and the Master Repurchase Agreement,
(iii) this Amendment has been duly executed and delivered by Seller, (iv) each
of this Amendment and the Master Repurchase Agreement constitutes a legal, valid
and binding obligation of Seller enforceable against it in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the rights of
creditors generally and by general equitable principles (whether enforcement is
sought by proceedings in equity or at law), and (v) after giving effect to this
Amendment, no Default or Event of Default has occurred and is continuing.
     (c) Each representation and warranty of Seller contained in the Master
Repurchase Agreement is true and correct and is hereby restated and affirmed.
     (d) Each covenant and each other agreement of Seller contained in the
Master Repurchase Agreement (as modified by this Amendment, if applicable) is
hereby restated and affirmed.
5. Further Assurances. The Seller hereby agrees to execute and deliver such
additional documents, opinions, instruments or agreements as may be reasonably
necessary and appropriate to effectuate the purposes of this Amendment and the
Master Repurchase Agreement.

9



--------------------------------------------------------------------------------



 



6. Conflicts. In the event of a conflict of any provision hereof with any
provision or definition set forth in the Master Repurchase Agreement the
provisions and definitions of this Amendment shall control.
7. Governing Law. This Amendment and the Master Repurchase Agreement shall be
governed by New York law without reference to choice of law doctrine (but with
reference to Section 5-1401 of the New York General Obligations Law, which by
its terms applies to this Amendment and the Master Repurchase Agreement).
8. Severability. Any provision of this Amendment, the Master Repurchase
Agreement or the other Program Documents which is prohibited, unenforceable or
not authorized in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition, unenforceability or
non-authorization without invalidating the remaining provisions hereof or
thereof or affecting the validity, enforceability or legality of such provisions
in any other jurisdiction.
9. Entire Agreement. This Amendment, the Master Repurchase Agreement and the
other Program Documents embody the entire agreement and understanding of the
parties hereto and supersede any and all prior agreements, arrangements and
understandings relating to the matters provided for herein. No alteration,
waiver, amendments, or change or supplement hereto shall be binding or effective
unless the same is set forth in writing by a duly authorized representative of
each party hereto.
10. Binding Effect. This Amendment, the Master Repurchase Agreement and the
other Program Documents, as applicable, shall be binding upon and shall be
enforceable by Seller and Buyer, as applicable, and their respective successors
and permitted assigns.
11. Counterparts. This Amendment may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument, and
any of the parties hereto may execute this Amendment by signing any such
counterpart.
12. Headings. The headings appearing in this Amendment are included solely for
convenience of reference and are not intended to affect the interpretation of
any other provision of this Amendment.
[Signature pages follow]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned parties have caused this Amendment to
be duly executed and delivered by their respective authorized officers as of the
date first above written.

            BUYER

THE ROYAL BANK OF SCOTLAND PLC

By:  Greenwich Capital Markets, Inc., its Agent
      By:   /s/ James T. Raezer       Name:   James T. Raezer       Title:  
Managing Director  

[Amendment No. 2]

 



--------------------------------------------------------------------------------



 



            SELLER

PHH MORTGAGE CORPORATION
      By:   /s/ Mark E. Johnson       Name:   Mark E. Johnson       Title:  
Vice President and Treasurer  

[Amendment No. 2]

 



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF TRANSACTION NOTICE
[insert date]
The Royal Bank of Scotland plc
c/o Greenwich Capital Markets, Inc.
600 Steamboat Road
Greenwich, Connecticut 06830
Attention:                                         
Transaction Notice No.:                                         — AM Funded Wet
Loans / PM Funded Wet Loans / Undocumented Loans / Dry Loans (circle one)
Ladies/Gentlemen:
          Reference is made to the Amended and Restated Master Repurchase
Agreement, dated as of June 26, 2008, as amended by Amendment No. 1 thereto,
dated July 29, 2008 and Amendment No. 2 thereto, dated as of December 19, 2008
(as further amended, supplemented or otherwise modified, from time to time, in
accordance with its terms, the “Repurchase Agreement”; capitalized terms used
but not otherwise defined herein shall have the meaning given them in the
Repurchase Agreement), between PHH Mortgage Corporation (the “Seller”) and The
Royal Bank of Scotland plc (the “Buyer”).
          In accordance with Section 3(a) of the Repurchase Agreement, the
undersigned Seller hereby requests that you, Buyer, agree to enter into a
Transaction with us in connection with our delivery of Loans on [insert two
(2) Business Days from date hereof, in the case of Dry Loans and Undocumented
Loans][ insert one (1) Business Day from the date hereof, in the case of AM
Funded Wet Loans][insert 11:30 a.m. (New York City time) on the date hereof, in
the case of PM Funded Wet Loans] in connection with which we shall sell to you
the Loans set forth on the Loan Schedule attached hereto. The Purchase Price
shall be the applicable Purchase Price as set forth in the Pricing Side Letter,
the Pricing Rate shall be the applicable Pricing Rate as set forth in the
Pricing Side Letter, and Seller agrees to repurchase such Loans on [the 25th of
the immediately following calendar month] [insert alternative Repurchase Date if
desired] at the Repurchase Price.
         Seller hereby certifies, as of such Purchase Date, that:
     1. no Default, Event of Default or Event of Termination has occurred and is
continuing on the date hereof nor will occur after giving effect to such
Transaction as a result of such Transaction;
     2. each of the representations and warranties made by Seller in or pursuant
to the Program Documents is true and correct in all material respects on and as
of such date

D-1



--------------------------------------------------------------------------------



 



(in the case of the representations and warranties in respect of Loans, solely
with respect to Loans being purchased on the Purchase Date) as if made on and as
of the date hereof (or, if any such representation or warranty is expressly
stated to have been made as of a specific date, as of such specific date);
     3. Seller is in compliance with all governmental licenses and
authorizations and is qualified to do business and is in good standing in all
required jurisdictions;
     4. Seller has, or within 2 Business Days after the Purchase Date for any
purchase of Additional Collateral Mortgage Loans, Seller will, deliver to each
Surety Bond Issuer any instrument required to be delivered under the related
Surety Bond, executed by the necessary parties, and comply with all other
requirements for transferring coverage under the related Surety Bonds in respect
of such Additional Collateral Mortgage Loans to the Buyer; and
     5. Seller has satisfied all conditions precedent in Sections 9(a) and
(b) of the Repurchase Agreement and all other requirements of the Program
Documents.
          The undersigned duly authorized officer of Seller further represents
and warrants that (1) the documents constituting the Mortgage File (as defined
in the Custodial Agreement) and the other Program Documents with respect to the
Loans that are the subject of the Transaction requested herein and more
specifically identified on the mortgage loan schedule or computer readable
magnetic transmission delivered to, Buyer and the Custodian in connection
herewith (the “Receipted Loans”) [with respect to Dry Loans: have been or are
hereby submitted] [with respect to Undocumented Loans or Wet Loans: shall be
delivered, within ten (10) Business Days of the date of the execution of this
Transaction Notice] to Custodian and such Required Documents are to be held by
the Custodian for Buyer, (2) all other documents related to such Receipted Loans
(including, but not limited to, mortgages, insurance policies, loan applications
and appraisals) have been or will be created and held by Seller in trust for
Buyer, (3) all documents related to such Receipted Loans withdrawn from
Custodian shall be held in trust by Seller for Buyer, and (4) upon Buyer’s
wiring of the Purchase Price pursuant to Section 3(d) of the Repurchase
Agreement, Buyer will have agreed to the terms of the Transaction as set forth
herein and purchased the Receipted Loans from Seller.
          Seller hereby represents and warrants that (x) the Receipted Loans
have an unpaid principal balance as of the date hereof of $                    
and (y) the number of Receipted Loans is                .

            Very truly yours,
      By:           Name:           Title:        

D-2